DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/18/2021 has been considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant claims in claim 1 a silicon oxycarbide - based layer which one of ordinary skill would interpret as predominantly silicon oxycarbide but then in claims 3 and 9 claim the layer may be 5-65% (more than 50%) SiO2, with a remainder of silicon oxycarbide which is no longer silicon oxycarbide - based (predominantly silicon 2 - based.  Therefore, it is not clear what Applicant is claiming.  For purposes of furthering prosecution any amount of silicon oxycarbide separate from the SiO2 percentage is considered silicon oxycarbide – based.  Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10, 13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hasz et al. (US 5,851,678) as evidenced by Schmidt et al.  (US. 2012/0328886 A1)
Regarding claims 1, 15 and 16, Hasz discloses a silicon oxycarbide layer (having first and second opposed surfaces) (col 3, lines 49-52 and col 5, line 22-28) deposited on a thermal barrier coating (col 4, lines 21-26) (which would produce a  the property of sealing the silicon oxycarbide layer from oxygen diffusion and steam recession as claimed in claim 15, it is found to be an inherent characteristic of the calcium aluminosilicate (CMAS) layer comprising all the claimed elements.  Since the prior art does disclose a layer comprising substantially the same elements or components as that of the applicant, it is contended that the layer of the prior art is capable of delivering the same sealing property. Accordingly, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed property is necessarily present in the prior art material.  The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112. 
Regarding claim 10, Hasz discloses all of the limitations of claim 1 as set forth above and further discloses the layer as impermeable (col. 3 lines 25-30) resulting in minimal (therefore some small amount partially penetrates) CMAS penetration wherein at least a portion of the central core would be free of CMAS.  
Regarding claim 13, Hasz discloses all of the limitations of claim 1 as set forth above and further discloses the thickness of the CMAS as 127 microns thick (col. 4, lines 53-54) entirely within the instant claimed range of 1 micrometer – 3 mm.

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 12, is rejected as being anticipated under 35 U.S.C. 102(a)(1) and (a)(2). or alternatively under 35 U.S.C.103 as being unpatentable over Hasz et al. (US 5,851,678) as evidenced by Schmidt et al.  (US. 2012/0328886 A1).
Regarding claim 12, Hasz as evidenced by Schmidt discloses all of the limitations of claim 1 as set forth above.  Hasz also discloses the thickness of the silicon oxycarbide layer as from 0.2 – 250 microns (col 4, lines 33-34) and the thickness of the calcium magnesium aluminosilicate layer as 127 microns (col. 4, lines 53-54) allowing for the silicon oxycarbide layer to be thicker than the calcium magnesium aluminosilicate layer.  Alternatively, although Hasz does not expressly disclose the silicon oxycarbide layer to be thicker than the calcium magnesium aluminosilicate layer, Hasz provides a thicknesses range for the silicon oxycarbide layer that extends to greater than the thickness of the calcium magnesium aluminosilicate layer overlapping the range (of greater than the calcium magnesium aluminosilicate layer) as claimed in claim 12.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a silicon oxycarbide layer thickness overlapping the claimed range of greater than the calcium magnesium aluminosilicate layer thickness.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 

Claim Rejections - 35 USC § 103
Claims 2, and 3 are rejected under 35 U.S.C.103 as being unpatentable over Hasz et al. (US 5,851,678) as evidenced by Schmidt et al.  (US. 2012/0328886 A1).
Regarding claim 2, Hasz as evidenced by Schmidt discloses all of the limitations of claim 1 as set forth above.  
Hasz does not expressly disclose the mixture of silicon oxycarbide and silica.
However, Hasz does indicate both silicon oxycarbide and silica as 2 of a limited number of (10) possible components to mix to create an especially effective impermeable layer (col. 3, lines 62-67). 
 It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from a finite number of identified, components to result in the combination of silicon oxycarbide and silica, with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143. 
Regarding claim 3, Hasz discloses all of the limitations of claim 2 as set forth above.  
Hasz does not expressly disclose the percentage mixture of silicon oxycarbide and silica.
However, Hasz does indicate both silicon oxycarbide and silica as 2 of a limited number of (10) possible components to mix to create an especially effective impermeable layer (col. 3, lines 62-67).  Additionally, given 2 components, it would be a natural inclination to try an even mixture of each.
 It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try a combination of 50% of each of the silicon oxycarbide and SiO2 components to result in a composition which is within the instant claimed range of 5-65% SiO2, with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143. 
Claims 3, 4, 11, 14 and 20, are rejected under 35 U.S.C.103 as being unpatentable over Hasz et al. (US 5,851,678) in view of Schmidt et al (2012/0328886 A1).
Regarding claims 3, 4 and 14, Hasz discloses all of the limitations of claim 2 as set forth above.  
Hasz does not expressly disclose the percentage mixture of silicon oxycarbide and silica and Hasz does not disclose SiO2 as a continuous matrix phase with regions of the silicon oxycarbide phase there through with an average maximum dimension of 1-75 micrometers.
However, Schmidt teaches a silicon oxycarbide environmental barrier layer for gas turbine engine components (paragraph [0013]) made up of a continuous matrix with perceptibly distinguishable silicon oxycarbide discrete regions dispersed in the matrix and teaches an average maximum dimension of the discrete regions of 1-100 micrometers (paragraph [0022]).  Schmidt teaches the matrix may be carbides, oxides, nitrides, borides, silicides, oxycarbides, oxynitrides, carbonitrides, aluminides, silicates, titanates, phosphates, phosphides, or combinations thereof and further teaches the matrix as SiO2 (paragraph [0023]). Schmidt teaches the amount of silicon oxycarbide in the layer may be varied depending upon the properties desired for the end use 2 composition (entirely within the instant claimed range in claim 3 of 5-65% SiO2 with the remainder silicon oxycarbide) with a layer made from 2 materials.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hasz and Schmidt to produce the 2-layer structure of Hasz with the silicon oxycarbide layer of Schmidt to produce an impermeable oxygen gettering layer with desirable properties to protect a thermal barrier coating.  Additionally, it would have been obvious to use the average maximum discrete region dimension of Schmidt overlapping the instant claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 
Regarding claims 11 and 20, Hasz discloses all of the limitations of claims 1 and 16 as set forth above. 
Hasz does not expressly disclose the silicon oxycarbide-based layer having a composition SiOxMzCy where M is at least one metal, x<2, y>0, z<1 and x and z are non-zero.
However, Hasz discloses the impermeable layers can be various materials including metals and metal carbides such as silicon oxycarbide.  Schmidt teaches a dense amorphous silicon oxycarbide layer in a barrier coating where silicon oxycarbide is SiOxCy where x<2 and y>0 as oxygen gettering layers (paragraphs [0019] and 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hasz with that of Schmidt to try the combine the metals and silicon oxycarbide materials of either Hasz or Schmidt in a similar formulation of Schmidt to produce a dense amorphous silicon oxycarbide layer having a composition SiOxMzCy where M is at least one metal, x<2, y>0, z<1 and x and z are non-zero to form an impermeable oxygen gettering layer.

Claims 5-9 and 17-19, are rejected under 35 U.S.C.103 as being unpatentable over Hasz et al. (US 5,851,678) in view of Schmidt et al (2012/0328886 A1) (hereafter referred to as Schmidt ‘886), further in view of Schmidt et al 2012/0308842 A1 (hereafter referred to as Schmidt ‘842).
Regarding claims 5-9 and 17-19, Hasz discloses all of the limitations of claims 1 and 16 as set forth above. 
Hasz does not disclose a dispersed phase of barium magnesium aluminosilicate or SiO2 or either dispersed phases with a, continuous matrix phase of the other material or wherein the silicon oxycarbide layer includes, by volume, 1-30% of a dispersed phase of barium magnesium aluminosilicate.
However, both Schmidt ‘886 and Schmidt ‘842 teach environmental barriers used in gas turbine engines to protect components from high temperature corrosive and oxidative conditions (Schmidt ‘886 paragraphs [0002] and [0003] and Schmidt ‘842 paragraph [0002]).
Schmidt ‘886 teaches a silicon oxycarbide-based environment barrier layer 26 comprising a matrix phase and a dispersed phase paragraphs [0004], [0013].  Schmidt ‘886 teaches the layer contains discrete dispersed regions which may be silicon oxycarbide or other materials (paragraph [0022]) and continuous regions which may be any number of materials including silicon oxycarbide, SiO2, aluminides and silicates (paragraphs [0022] and [0023]).  Schmidt ‘886 teaches the amount of silicon oxycarbide in the layer may be varied depending upon the properties desired for the end use application (paragraph [0026]) and discloses an example where the silicon oxycarbide percentage is 70-100% leaving a total of 1-30% for the remaining components (paragraph [0026]).  
Schmidt ‘842 teaches a layer 26 which provides a protective environmental barrier based on the materials used (paragraph [0011]).  Schmidt ‘842 teaches materials such as an oxycarbide, SiO2 and barium magnesium aluminosilicate may be used interchangeably or in combination (paragraphs [0017], [0019], and [0020]) to provide such a layer.   
Given that Hasz, Schmidt ‘886 and Schmidt ‘842 all provide a protective environmental barrier for a turbine engine components, and taking into account the teachings of each including the advantages of silicon oxycarbide of Hasz and Schmidt ‘886, the percentages of silicon oxycarbide taught by Schmidt ‘886, and the interchangeability and combinability of the silicon oxycarbide, SiO2 and barium magnesium aluminosilicate materials taught by Schmidt ‘842, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a matrix and dispersed material layer structure of Schmidt ‘886 2 comprising  between 5-65% of the layer, with a discrete phase of silicon oxycarbide and an additional dispersed phase totaling less than 30 volume % of barium magnesium aluminosilicate (as claimed in claims 5-7, and 17-19) or alternatively, a matrix phase of barium magnesium aluminosilicate with a dispersed phase including SiO2 and silicon oxycarbide (as in claim 8) in the protective coating of Hasz to provide an impermeable barrier coating with  oxygen gettering properties.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/E.D.I./Examiner, Art Unit 1784      

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784